Citation Nr: 1714662	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-44 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial compensable rating for hypertension. 

4.  Entitlement to service connection for right ear hearing loss. 

5.  Entitlement to service connection for lower urinary tract symptoms.

6.  Entitlement to service connection for a right shoulder disorder.  

7.  Entitlement to service connection for hemorrhoids.  

8.  Entitlement to service connection for a bilateral foot disorder, to include athlete's foot.  

9.  Entitlement to an initial rating in excess of 20 percent for status post L4, S1 fusion, spondylolisthesis of L5, S1, with residual scar (lumbar spine disability).

10.  Entitlement to an initial rating in excess of 10 percent for the degenerative disc disease of the cervical spine (cervical spine disability).

11.  Entitlement to an initial rating in excess of 10 percent for left shoulder arthritis, post Mumford surgery with scar.

12.  Entitlement to an initial compensable rating for a deviated septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1988 to April 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction resides with the Roanoke, Virginia RO.  

The Veteran testified before the undersigned in an October 2015 hearing held in Washington, D.C., the transcript of which is included in the record.

Subsequent to the issuance of the May 2015 Supplemental Statement of the Case, the Veteran submitted additional statements and evidence in December 2015, for which a waiver of initial RO consideration was provided.  See December 2015 and February 2017 statements from Veteran's representative.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for a right shoulder disorder; and (2) an initial rating in excess of 10 percent for left shoulder arthritis, post Mumford surgery with scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the October 2015 Board hearing, and prior to the promulgation of a decision in the appeal for an initial compensable rating for left ear hearing loss, an initial compensable rating for erectile dysfunction, an initial compensable rating for hypertension, and service connection for right ear hearing loss, the Veteran requested that these issues be withdrawn.

2.  The Veteran's lower urinary tract symptoms (LUTS) were incurred in service.

3.  The Veteran's hemorrhoids were incurred in service. 

4.  A pre-existing athlete's foot disability was aggravated by service.
5.  The Veteran's lumbar spine disability is characterized by functional impairment during flare-ups that is limited by forward flexion of the spine to 30 degrees.

6.  The Veteran's cervical spine disability has been manifested by cervical spine flexion to 40 degrees with objective evidence of painful motion beginning at 20 degrees.

7.  The Veteran's deviated nasal septum is manifested by complete obstruction of the nasal passage on the right side.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of an initial compensable rating for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the issue of an initial compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the issue of an initial compensable rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the issue of service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2016).

5.  The criteria for service connection for LUTS have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


6.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

7.  The criteria for service connection for athlete's foot disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

8.  The criteria for an initial disability rating of 40 percent, but no higher, for the lumbar spine disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5239-5241 (2016).

9.  The criteria for an initial 20 percent rating, but no higher, for the cervical spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 5242-5243 (2016).

10.  The criteria for an initial evaluation of 10 percent for a deviated septum have been met.  38 U.S.C. A . § 1155 (West 2014); 38 C.F.R. § 4.97, Code 6502 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the October 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal regarding the issues for an initial compensable rating for left ear hearing loss, an initial compensable rating for erectile dysfunction, an initial compensable rating for hypertension, and service connection for right ear hearing loss.  Therefore, there remain no questions of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal regarding these claims, and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claims of service connection for LUTS, hemorrhoids, and athlete's foot have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision in regard to those issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the Veteran's claims for higher initial ratings, the appeal decided in this decision arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for the disabilities on appeal; as such, no additional notice is required.  The courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, and the Veteran's statements, to include the October 2015 Board hearing transcript. 

The Veteran was afforded examinations in December 2007 and April 2015.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  During the October 2015 Board hearing, the Veteran stated that the April 2015 examiner did not properly consider his pain level associated with his cervical and lumbar spine disabilities.  The Veteran requested a new VA examination.  However, upon review of the April 2015 DBQ examination, the Board finds that it is adequate for rating purposes, and in fact, supports higher ratings for the Veteran's cervical and lumbar spine disabilities.  As discussed in further detail below, the April 2015 examiner considered the Veteran's symptoms and difficulties associated with daily activities, to include during flare-ups.  The examiner also performed range of motion testing of the cervical and lumbar spine, to include repetitive-use testing, and provided an opinion as to the additional loss of function during flare-ups.  Accordingly, the Board finds that a new VA examination is not warranted to determine the current level of severity of the Veteran's spine disabilities. 

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Therefore, no further notice of assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of LUTS, hemorrhoids, and athlete's foot are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for LUTS

The Veteran contends that he has LUTS that was first incurred in service.  During the October 2015 Board Hearing, the Veteran testified that he experienced urinary frequency and urgency in service and that those symptoms had persisted since service separation.  He testified that he voids approximately 15 to 25 times during the day.  See Hearing Transcript at pg. 36. 

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's LUTS was incurred in service.

In a September 2005 service treatment record, the Veteran was noted to have been initially seen in October 2003 for decreased sexual drive.  He was referred to urology, and in November 2003, the Veteran complained of a history of urinary frequency and urgency and two to three episodes of nocturia.  In January 2004, the Veteran was diagnosed with LUTS and was prescribed Flomax.  In a November 2007 report of medical history, completed by the Veteran a few months prior to service separation, the Veteran checked "YES" as to having frequent or painful urination.  He also noted that he had been granted a waiver for Flomax due to frequent urination.  
The evidence also includes a December 2007 general medical examination.  The examiner noted that the Veteran presented with a history of urinary frequency and occasional incontinence.  He denied associated pain with urination or blood in the urine.  The examiner noted that the Veteran was seen by an urologist in November 2003 and was diagnosed with LUTS and was treated with Flomax for his urinary frequency.  The examiner diagnosed the Veteran with "Urinary Frequency, LUTS per records review and history."

As noted above, the Veteran has consistently reported having persistent symptoms associated with urinary frequency and urgency.  During the October 2015 Board hearing, the Veteran testified that he voids approximately 15 to 25 times during the day.  He also stated that he awakens several times a night due to back pain and urinary urgency.  See Hearing Transcript at pg. 36. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is in favor of a finding that the Veteran's LUTS was incurred in service.  38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The Veteran has provided competent and credible evidence of his lower urinary tract symptoms, to include frequency and urgency.  The Veteran is competent to report symptoms and impairments associated with his urinary frequency and urgency as they are symptoms capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.   2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  Further, service treatment records confirm that he was diagnosed with LUTS and treated with Flomax during service.  

For these reasons, the Board finds that the evidence weighs in favor of a finding that the Veteran's LUTS was diagnosed and treated in service.  The Veteran continues to have these symptoms.  As such, the Board finds that service connection for LUTS is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
Service Connection Analysis for Hemorrhoids

The Veteran maintains that his current hemorrhoid disorder first manifested in service and has persisted since that time.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's hemorrhoids were incurred in service.

In a September 2002 in-service physical examination, the Veteran was noted to have hemorrhoids.  In a Report of Medical History dated in August 2002, the Veteran indicated that he had "rectal disease, hemorrhoids or blood from the rectum."  In an October 2007 Report of Medical Examination, the Veteran was noted to have a normal anus and rectum; however, in a November 2007 Report of Medical History, the Veteran noted that he had bleeding hemorrhoids.  

During a December 2007 general medical examination, the examiner noted that the Veteran had previously had external hemorrhoids, but was now asymptomatic.  

During the October 2015 Board hearing, the Veteran testified that he continued to have a hemorrhoid problem and that he had undergone two surgeries in the last month or the last six weeks.  See Board Hearing Transcript at pg. 40.  

The Veteran submitted private treatment records from the Sentara Surgery Specialist.  In a September 2015 treatment record, the Veteran underwent an anoscopy, which showed large hemorrhoids with straining.  He also had blood in his stool.  In an October 2015 record, it was indicated that the Veteran had bleeding internal hemorrhoid as an "active problem."  It was further noted that, although the Veteran had some improvement in the amount of bleeding, some rectal bleeding persisted with bowel movements.  In a separate October 2015 treatment record, it was noted that the Veteran had a hemorrhoid ligation procedure (banding) on the left and right.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is in favor of a finding that the Veteran's hemorrhoids were incurred in service.  As noted above, 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Service treatment records confirm that he was diagnosed with hemorrhoids during service.  The Veteran has also been diagnosed and treated for hemorrhoids following service separation.  He has consistently reported having hemorrhoids during service and following service separation.  The Veteran is competent to report symptoms and impairments associated with his hemorrhoids as they are symptoms capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.   2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  

For these reasons, the Board finds that the evidence weighs in favor of a finding that the Veteran's hemorrhoids were diagnosed in service and have persisted since that time.  As such, the Board finds that service connection for hemorrhoids is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Bilateral Foot Disorder (Athlete's Foot)

The Veteran maintains that his athlete's foot, which existed prior to service, was aggravated during his period of service. 

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304 (b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.

In a June 1987 report of medical examination, conducted at service entrance, it was noted that the Veteran had athlete's foot.  On month later, in a July 1987 report of Medical Examination for the Warrant Officer Candidate Flight School (WOFT) training, the Veteran was noted to have a "white, scaly rash over both feet, diagnosed tinea pedis (athlete's foot.)"  As such, the Veteran's athlete foot was a pre-existing disorder prior to service entrance.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306 (2016).

Service treatment records show that in June 1989, the Veteran was seen for tinea unguium (nail fungus).  In April 1990, the Veteran was seen for complaints of athlete's foot for six years.  The Veteran reported that he now had a nail infection due to the foot fungus.  The Veteran was diagnosed with "chronic nail infection" resulting in degeneration of toenails.  It was further indicated that the all of the Veteran's toenails had fallen off or were of brittle appearance.  The Veteran was prescribed medication.  

During the October 2015 Board hearing, the Veteran testified that prior to service he had mild athlete's foot.  He further stated that during service, all his toenails fell off and "it got much more severe."  The Veteran further stated that he continued to have athlete's foot on balls of his feet after service separation.  

Upon review of all the evidence of record, the Board finds that there is no clear and unmistakable evidence that the Veteran's pre-existing athlete's foot disability was not aggravated by service.  In this regard, the evidence is clear and unmistakable that the Veteran had a pre-existing athlete's foot disability affecting his feet.  See June 1987 report of Medical Examination.  Subsequent service treatment records show continued complaints of athlete's foot, which then spread to his toenails-resulting in degeneration of the toenails and the loss of his toenails.  This demonstrates to the Board that the Veteran's pre-existing athlete's foot (which initially affected the skin on his feet) had worsened and spread to his toenails.  For these reasons, the Board finds no clear and unmistakable evidence that the Veteran's pre-existing disability of athlete's foot was not aggravated by service, and service connection is therefore granted.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Rating Analysis for Lumbar Spine Disability

The Veteran was initially granted service connection and assigned a 20 percent rating for his lumbar spine disability in a June 2008 rating decision.  In an October 2012 rating decision, the Veteran was awarded a 100 percent temporary rating from January 10, 2011 to February 28, 2011.  Thereafter, beginning March 1, 2011, the 20 percent rating was continued.  As such, the Board will consider whether an initial rating in excess of 20 percent is warranted for the entire initial rating period on appeal, except for the period from January 10, 2011 to February 28, 2011.

The Veteran was also granted service connection and assigned 10 percent ratings for right and left lower extremity radiculopathy.  See May 2015 rating decision.  The Veteran has not disagreed with these assigned ratings; as such, those issues will not be addressed by the Board herein.   

A low back disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  The Veteran's current rating is under Diagnostic Codes 5239-5241 for spondylolisthesis and spinal fusion.  Under the general rating formula, a 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disability more nearly approximates a 40 percent disability rating as a result of functional impairment during flare-ups which limit forward flexion of the lumbar spine to 30 degrees.

The evidence includes a December 2007 general medical examination where the Veteran reported a long history of low back pain.  Upon physical examination, flexion of the lumbar spine was limited to 45 degrees, extension was to 35 degrees, and lateral bending to the right and left was limited to 30 degrees.  The examiner noted that the Veteran had decreased range of motion due to pain during flare-ups.  It was also noted that the Veteran had a well-healed 6 1/4 inche scar in the mid-lower back that was non-tender to palpation.

The Veteran was afforded a DBQ examination in April 2015.  During the evaluation, the Veteran reported constant symptoms since his lumbar spine fusion in September 2005.  He stated that he lived with daily pain and that the condition had worsened since the first lumbar fusion.  The Veteran reported having to take daily pain medications and that he was very limited in normal daily activities, including standing, sitting, walking, bathing, and brushing his teeth.  He reported loss of strength, decreased range of motion, and a decreased ability to perform many normal daily activities to include walking, running, sitting, standing, bathing, lifting, and tying his shoes.  The Veteran stated that he experienced flare-ups which impacted his normal daily activities.  Upon range of motion testing, flexion of the lumbar spine was limited to 65 degrees, with objective evidence of pain beginning at 40 degrees.  There was no additional loss of motion after repetitive-use testing.  Functional loss was noted to include less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The examiner noted that the Veteran did have intervertebral disc syndrome (IVDS), but the Veteran had not had any incapacitating episodes over the past 12 months.  The examiner also noted that the Veteran had a scar on his lumbar spine, but it was not painful, unstable, and did not total an area of greater than 39 square centimeters. 

In the remarks section of the April 2015 examination report (section 20), the examiner noted that the Veteran's posture and gait were within normal limits.  However, it was noted that there were contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The degree of range of motion loss in forward flexion during pain on use or flare-ups was noted to be approximately 30 degrees.  

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disability more nearly approximates a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Although range of motion testing in the December 2007 and April 2015 examination reports showed forward flexion to greater than 30 degrees, the April 2015 examiner noted that the degree of range of motion loss in forward flexion during flare-ups was noted to be approximately 30 degrees.  The Veteran also testified during the October 2015 Board hearing that, during a flare-up, he needed to lie down and take narcotic medication for the pain.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for the initial rating period on appeal.  

The Board next finds that a higher evaluation for lumbar spine disability in excess of 40 percent is not warranted, as the requirements of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome of at least six weeks in duration, have not been met or more nearly approximated at any time during the rating period on appeal.  The range of motion testing conducted during the examinations discussed above do not meet the minimum criteria for a 50 percent rating, which requires unfavorable ankylosis of the entire thoracolumbar spine.  Further, the October 2015 Board hearing, the Veteran denied having been prescribed bed rest for his lumbar spine disability in the last 12 months.  See Board Hearing Transcript at pg. 7.  The April 2015 examiner also noted that the Veteran had not had any incapacitating episodes over the past 12 months due to IVDS.  

The Board has also considered the Veteran's reported impairment of function, such as back pain and difficulty standing, sitting, and lifting, and has considered additional limitations of motion due to pain.  Indeed, as discussed above, these factors have been applied in awarding the next higher 40 percent rating.  As such, the additional limitation of motion or function of the spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), do not provide a basis the assignment of an even higher rating.  In this regard, upon repetitive testing, range of motion did not reveal any additional loss of range of motion of the lumbar spine during the examinations.

For these reasons, the Board finds that a 40 percent rating, but no higher, for the Veteran's lumbar spine disability is warranted for the entire initial rating period on appeal (except for the period from January 10, 2011 to February 28, 2011).  

Rating Analysis for Cervical Spine Disability

The Veteran's cervical spine disability is currently rated as 10 percent disabling under Diagnostic Code 5242 (degenerative arthritis of the spine).  The Veteran has also been granted a 10 percent rating for left upper extremity radiculopathy.  See May 2015 rating decision.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016). 

For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The evidence includes a December 2007 general medical examination.  The Veteran reported neck pain that sometimes radiated to his upper extremities.  Upon physical examination, the examiner noted that the Veteran had decreased range of motion due to pain.  Specifically, flexion was limited to 40 degrees, extension was to 25 degrees, and left and right lateral bending was to 30 degrees.  It was also noted that the Veteran had tenderness to palpation, but no motor or sensory weakness to either extremity.  

In a March 2015 private physical therapy treatment note, flexion of the cervical spine was to 30 degrees.

The Veteran was afforded a DBQ examination in April 2015.  During the evaluation, the Veteran reported continued neck pain.  He stated that he experienced flare-ups and had severe pain and was unable to move his arms due to numbness.  Range of motion testing revealed forward flexion to 40 degrees, with objective evidence of pain starting at 20 degrees.  Upon repetitive use testing, range of motion in flexion remained unchanged.  Functional loss was noted to include less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran was noted to have left upper extremity radiculopathy, but none on the right.  The examiner also noted that there were contributing factors of pain, weakness, fatigability, and incoordination, but no additional limitation of functional ability of the cervical spine during a flare-up.  The examiner noted that the Veteran did have IVDS, but the Veteran had not had any incapacitating episodes over the past 12 months.  

Based upon review of all the evidence, lay and medical, the Board finds that the evidence is in equipoise as to whether a 20 percent rating is warranted for the cervical spine disability for the entire rating period on appeal.  Specifically, while preforming range of motion testing in forward flexion during the April 2015 examination, the Veteran's neck pain was noted to begin at 20 degrees.  As noted above, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees.  As the Veteran's neck pain was noted to begin at 20 degrees in flexion, and upon consideration of DeLuca and the provisions 38 C.F.R. §§ 4.40,4.45, the Board will resolve reasonable doubt in the Veteran's favor and find that a 20 percent rating is more nearly approximated.  The Board further finds that the Veteran's cervical spine symptoms have remained relatively consistent throughout the rating period; as such, the 20 percent rating is granted for the entire rating period on appeal.

The Board has also considered whether a rating in excess of 20 percent is warranted; however, the evidence does not demonstrate forward flexion of the cervical spine to 15 degrees or less or unfavorable ankylosis of the cervical spine as required for a 30 or 40 percent disability rating. 38 C.F.R. § 4.71a.

The Board has also considered the Veteran's reported impairment of function, such as neck pain and difficulty turning his head, and has considered additional limitations of motion due to pain.  Indeed, as discussed above, these factors have been applied in awarding the next higher 20 percent rating.  As such, the additional limitation of motion or function of the spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), do not provide a basis the assignment of an even higher rating.  In this regard, upon repetitive testing, range of motion did not reveal any additional loss of range of motion of the cervical spine during the examinations.

A higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is also not warranted as the Veteran specifically denied having been prescribed bed rest in the last 12 months during the October 2015 Bard hearing.  The April 2015 examiner also noted that the Veteran did not have incapacitating episodes due to cervical spine IVDS.

As for neurological abnormalities associated with the cervical spine disability, the Veteran has already been granted a 10 percent rating for left upper extremity radiculopathy.  See May 2015 rating decision.  During the April 2015 examination, the Veteran was not noted to have radiculopathy of the right upper extremity.  The remaining evidence of record does not demonstrate any other neurological disorder associated with the Veteran's cervical spine disability.  As such, separate ratings, in addition to the already service-connected left upper extremity radiculopathy, for neurological abnormalities associated with the cervical spine are not warranted. 
For these reasons, the Board finds that a 20 percent rating, but no higher, for the Veteran's cervical spine disability is warranted for the entire rating period on appeal.

Rating Analysis for Deviated Septum

The Veteran contends that his service-connected deviated septum disability warrants a compensable rating.  The Veteran is also service connected for sinusitis.  Although these disabilities may manifest similar symptomatology, i. e., difficulty breathing, the diagnostic codes assigned for these disabilities contemplate different symptomatology.  Compare Diagnostic Code 6502 (deviated septum) with Diagnostic Code 6510 (sinusitis).  As such, the Veteran may be compensated for each disability without violating the rule against pyramiding.  38 C.F.R. § 4.14 (2016). 

Under Diagnostic Code 6502, a 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this diagnostic code.  38 C.F.R. § 4.97, Code 6502.

During the October 2015 Board hearing, the Veteran testified that he underwent surgery on his nose to repair the deviated septum.  See Board Hearing Transcript at pg. 25.  He stated that after the post-service surgery he continued to have difficulty breathing on one side of his nose.  He also reported that he was experiencing weekly nosebleeds.  

Private treatment records from the Lake Ridge Surgery Center show that the Veteran was seen in November 2010 and was noted to have a right deviated septum with "significant obstruction."  In August 2013, the Veteran was seen for continued hoarseness and "bilateral nasal obstruction" and some facial pressure that was moderate.  It was specifically indicated that there was "constant nasal obstruction" that was improved with Afrin only.  

He was operated in November 2013, in part, for a deviated nasal septum.  

In a March 2015 treatment record, it was noted that the Veteran's septum was "somewhat deviated to right."  It was further indicated that turbinates were obstructing on the right with normal mucosa.  

The Board notes that the Veteran has not been afforded a VA examination to specifically address his deviated septum disability.  However, the Board finds that the Veteran's private treatment records are sufficient to adjudicate the claim.  In this regard, these treatment records show that the evidence is at least in equipoise as to whether the Veteran's deviated septum resulted in complete obstruction of the right side.  See private treatment records from the Lake Ridge Surgery Center showing a right deviated septum with "significant obstruction," "bilateral nasal obstruction," and "constant nasal obstruction."  The Veteran also underwent surgery in November 2013, in part, for a deviated nasal septum.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the initial rating period on appeal, which is the maximum schedular evaluation available for deviated septum under VA's rating schedule.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected cervical and lumbar spine disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's spine disability is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has reported pain, tenderness, and limitation of motion of his cervical and lumbar spine.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for spinal disorders.  

With respect to the deviated nasal septum, the applicable diagnostic code fully contemplates the Veteran's symptoms of obstruction of nasal passages.

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected spine disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the evidence demonstrates that the Veteran is currently employed full-time.  In a January 2015 private treatment record, it was noted that he Veteran worked full-time without restrictions.  In a March 2015 physical therapy treatment note it was indicated that the Veteran had a desk job.  As such, the issue of TDIU is not raised in this case at this time.


ORDER

An initial compensable rating for left ear hearing loss is dismissed.

An initial compensable rating for erectile dysfunction is dismissed.

An initial compensable rating for hypertension is dismissed.

Service connection for right ear hearing loss is dismissed.

Service connection for lower urinary tract symptoms is granted. 

Service connection for hemorrhoids is granted.
Service connection for athlete's foot is granted.

For the entire initial rating period on appeal, except from January 10, 2011 to February 28, 2011, a 40 percent rating, but no higher, for the lumbar spine disability is granted. 

For the entire initial rating period on appeal, a 20 percent rating, but no higher, for the cervical spine disability is granted. 

For the entire initial rating period on appeal, a 10 percent rating for right deviated septum is granted.


REMAND

Service Connection for a Right Shoulder Disorder

The Veteran maintains that he has a right shoulder disorder that is directly related to service.  

Service treatment records reflect complaints of right shoulder pain in November 1993 and in September 2002.  The Veteran was treated with medication, ice, heat, rest, and physical therapy.  

In a December 2007 general medical examination, the Veteran reported having chronic shoulder pain.  X-rays of the right shoulder were normal.  The examiner noted a diagnosis of right shoulder pain per history.  No opinion regarding the etiology of the Veteran's pain was provided.  Moreover, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability.

In an April 2015 DBQ examination, the Veteran was diagnosed with a right shoulder strain; however, a nexus opinion was not provided.  Moreover, the examiner noted that no records, to include the Veteran's electronic or paper file, had been reviewed prior to the examination.

The Veteran submitted an October 2015 statement from Dr. Drake, a physical therapist.  However, this statement does not provide an opinion regarding the etiology of the Veteran's right shoulder disorder.  

As the Veteran has now been diagnosed with a right shoulder strain, the Board finds that a medical opinion is warranted to assist in determining whether his right shoulder disorder is related to service.   

Rating for Left Shoulder Disability

The Veteran is currently assigned a 10 percent rating for his left shoulder disability with scar.  He contends that his left shoulder disability is more severe than what is contemplated by the currently assigned evaluation.

Upon review of the evidence of record, the Board finds that additional development is necessary to assist in determining the current severity of his left shoulder disability.  

The Veteran was afforded a shoulder DBQ in April 2015; however, the Board finds this examination to be inadequate regarding the severity of the Veteran's left shoulder disability.  Although the examiner performed range of motion testing on both shoulders, it appears that the examiner only asked the Veteran about symptoms related to the right shoulder.  For example, the examiner only provided a diagnosis for the right shoulder, and none for the left shoulder.  Further, under the section titled "1A.  LIST THE CLAIMED CONDITIONS THAT PERTAIN TO THIS DBQ," the examiner only noted "right shoulder condition with pain."  In the description of the Veteran's history and flare-ups, the examiner seemed to have focused only on the right shoulder.  Moreover, during range of motion testing, the examiner noted that the Veteran had painful motion for each measurement in the left shoulder, but did not note where objective evidence of painful motion began.  For these reasons, the Board finds that a new VA examination is warranted.
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the Veteran's right shoulder disorder and to determine the current severity of his service-connected left shoulder disability.  All necessary tests should be performed.  The Veteran's electronic claims folder should be reviewed.  The examiner is asked to provide the following:

(a)  Perform a physical examination, to include range of motion testing, on the left shoulder.   This should include a discussion of the Veteran's symptoms, to include during flare-ups. 

(b)  Regarding the right shoulder, state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed right shoulder disorder was incurred in or is otherwise related to service.  

A complete rationale for the opinions rendered should be provided.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims should be readjudicated in light of all the evidence of record.  If any benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and should afford him the appropriate time period to respond before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


